DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was filed on 12/5/2018. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed 12/5/2018 were accepted.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20200012980 A1; filed 7/9/2018) in view of Porcari et al (US 7376635 B1; filed 7/21/2000).

With regards to claim 1, Li discloses a computer-implemented method for matching a bank statement to a set of invoices (Li, paragraph 2: “payments are reconciled with invoices as well as in procure-to-pay processes where reconciliation may be performed among invoices, purchase orders, and goods/services received”), the method being executed by one or more processors and comprising: … processing, by the first binary classifier a super-set of invoices to provide a plurality of sets of invoices based on matching pairs of invoices in the super-set of invoices (Li, paragraph 44: “Referring to cases, where many items may be grouped, the data matcher 110 may perform filtering, based on various criteria to determine such items that may be grouped together for reconciliation. The filtering criteria being indicative of basis on which the one or more items in the first data set are to be combined.”) providing, by the ML platform, a second binary classifier (Li, paragraph 99: “matching of data using matching techniques, such as… machine learning based”; Li, paragraph 45: “Based on the nature of match, an exact scoring mechanism, where ‘0’ may be assigned for a mismatch and ‘1’ may be assigned for a match”); processing, by the second binary classifier, a bank statement and the plurality of sets of invoices to define two or more super-invoices based on aggregate features of invoices in the plurality of sets of invoices (Li, paragraph 100: “The matching, in an example, may include filtering of data sets to identify items that may be grouped as a single record, based on various filtering criteria. The filtering criteria may indicative of basis on which the one or more data items in the first data set are to be combined, for instance, based on a specific field, such as account or check reference.”), and match the bank statement to a super- invoice of the two or more super-invoices (Li, paragraph 99: “At block 810, ; and outputting a match of the bank statement to the super-invoice (Li, paragraph 58: “The output generated by the data matcher 110, the reconciler 115 and the summarizer 120 is illustrated in FIG. 2b . As illustrated, the output includes, the reconciled first data set 215, which corresponds to bank statement and the reconciled second data set 220, which corresponds to reconciled general ledger.”).
However, Li does not disclose providing, by a machine learning (ML) platform, a first binary classifier.
Porcari et al teaches providing, by a machine learning (ML) platform, a first binary classifier (Porcari et al, column 1, lines 39-41: “It is therefore one object of the invention to provide a classification system capable of automatically classifying documents.” Porcari et al, column 7, lines 14-15: “Classification based upon Support Vector Machines (SVM)” Porcari, column 8, lines 21-25: “Notice that SVM is a two-class classifier. To extend it to multiple classes we used a one class versus all other classes scheme, training a separate SVM classifier for each class. Note that different k-class classification schemes based on two-class classifiers have been developed”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Li and Porcari such that the grouping of invoices could be done using Porcari’s SVM classifier. This would have enabled the invention to automatically classify the documents accurately (Porcari, column 1, lines 32-35: “It would therefore be desirable to provide a classification system capable of automatically determining the classifications of documents and capable of reclassifying documents when reclassification or division of classes is desired.” Porcari, column 11, 


With regards to claim 2, which depends on claim 1, Li does not disclose yet Porcari et al teaches wherein the first classifier is trained using training data comprising positive examples comprising vectors of features associated with a first class label, and negative examples comprising vectors of features associated with a second class label (Porcari et al, column 10, lines 20-23: “For each category in FIG. 11 the numbers show the positive training and testing examples and the remaining extracted stories from the training and testing set are used as negative examples.” Porcari, column 4, lines 45-47: “The methods that we have examined are based on the vector space method in which each document is represented as a vector of words or attributes”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Li and Porcari such that Porcari’s SVM model is trained to properly classify the documents. This would have enabled the invention to automatically classify the documents accurately (Porcari, column 1, lines 32-35: “It would therefore be desirable to provide a classification system capable of automatically determining the classifications of documents and capable of reclassifying documents when reclassification or division of classes is desired.” Porcari, column 11, lines 65-66: “It was found that SVM is the most accurate classifier on all trials among all the classifiers considered.”).

With regards to claim 3, which depends on claim 2, Li does not disclose yet Porcari teaches wherein the vectors of features are provided using pairwise comparison of matching invoices in the training data using respective operators based on feature type (Porcari, column 10, lines 34-40: “To .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Li and Porcari such that the training documents’ vectors are taken from both matching documents (documents of the same theme) and random non-matching documents (documents of different themes). This would have enabled the invention to automatically classify the documents accurately (Porcari, column 1, lines 32-35: “It would therefore be desirable to provide a classification system capable of automatically determining the classifications of documents and capable of reclassifying documents when reclassification or division of classes is desired.” Porcari, column 11, lines 65-66: “It was found that SVM is the most accurate classifier on all trials among all the classifiers considered.”).

With regards to claim 4, which depends on claim 2, Li does not disclose yet Porcari teaches wherein the vectors of features are provided using pairwise comparison of randomly selected non-matching invoices in the training data (Porcari, column 10, lines 34-40: “To obtain training and testing data we split the two classes of 50 patents in two ways. One is randomly selecting 40 patents from each class as training documents and using the remaining 10 patents in each class as testing documents. The other way is randomly selecting 10 patents from each class as training documents and using the remaining 40 patents in each class as testing documents;” The vectors are obtained from the testing/training documents since the SVM is being used).


With regards to claim 5, which depends on claim 1, Li discloses wherein the second classifier is trained using training data comprising positive examples comprising aggregated features of a set of invoices that are matched to a subject bank statement, and negative examples comprising aggregated features of a perturbed set of invoices provided based on the set of invoices (Li, paragraph 77: “These items are marked as open item 255-1 and open item 255-2, for a user to further reconcile or classify… the operation performed by the user on any line item may further be captured as a training sample for the system 100 by the feedback based self learner 125 to continuously learn new set of matching or summarization rules, which may be used by the data matching techniques and the summarization techniques;” the reconciled items are interpreted as the positive examples whereas the classified items are interpreted as the negative examples, since they could not be reconciled).

With regards to claim 6, which depends on claim 1, Li discloses wherein each super-invoice is provided based on a graph comprising a plurality of nodes representing invoices, and edges between pairs of nodes that are determined to match.

With regards to claim 7, which depends on claim 1, Li discloses wherein… the second binary classifier each comprises one of a support vector machine (SVM), a decision tree, and a deep learning model (Li, paragraph 48: “These rules are learned over a period using a decision tree and later used for matching lines items”).
However, Li does not disclose the first binary classifier… comprises one of a support vector machine (SVM), a decision tree, and a deep learning model. 
Porcari et al teaches the first binary classifier… comprises one of a support vector machine (SVM), a decision tree, and a deep learning model (Porcari et al, column 7, lines 14-15: “Classification based upon Support Vector Machines (SVM)” Porcari, column 8, lines 21-25: “Notice that SVM is a two-class classifier. To extend it to multiple classes we used a one class versus all other classes scheme, training a separate SVM classifier for each class. Note that different k-class classification schemes based on two-class classifiers have been developed”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Li and Porcari such that the grouping of invoices could be done using Porcari’s SVM classifier. This would have enabled the invention to automatically classify the documents accurately (Porcari, column 1, lines 32-35: “It would therefore be desirable to provide a classification system capable of automatically determining the classifications of documents and capable of reclassifying documents when reclassification or division of classes is desired.” Porcari, column 11, lines 65-66: “It was found that SVM is the most accurate classifier on all trials among all the classifiers considered.”).




Claims 15-19 recite substantially similar limitations to claims 1-5 respectively and are thus rejected along the same rationales.


Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li  in view of Porcari et al, and further in view of Kashyap et al (US 20160246901 A1; filed 2/27/2015).

With regards to claim 6, which depends on claim 1, Li does not disclose wherein each super-invoice is provided based on a graph comprising a plurality of nodes representing invoices, and edges between pairs of nodes that are determined to match.
However, Kashyap et al teaches wherein each super-invoice is provided based on a graph comprising a plurality of nodes representing invoices, and edges between pairs of nodes that are determined to match (Kashyap, paragraph 49: “The raw data about these entities could include, but is not limited to sales invoices… At step 206, an affinity graph is created with entities as nodes and corresponding affinities between the entities as edges. The edges between two entities could be of three types, such as non-directed edge, directed edge and temporal edge, each representing non-directed, directed and temporal affinity between the entities”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Li and Kashyap et al such that an affinity graph would be used to display the affinities and similarities between the nodes, which represent data such as invoices. This would have enabled the invention to measure relatedness between any two arbitrary invoices (or 

Claim 13 recites substantially similar limitations to claim 6 and is thus rejected along the same rationales.

Claim 20 recites substantially similar limitations to claim 6 and is thus rejected along the same rationales.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
RAAMADHURAI (US 20180349776 A1): Teaches matching engine that generates a score for each pair of values in a data set.
Chew (US 20130085910  A1): teaches flexible account reconciliation that groups accounting data sets based on one-to-many, many-to-one, and many-to-many matches. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        

/WILSON W TSUI/Primary Examiner, Art Unit 2178